My Cloudz, Inc.430/23 Moo 12Nongprue, BanglamungChonburi 20150 ThialandDecember 22, 2015 To: Security and Exchange CommissionDivision of Corporate Financetreet, N.E.Attention: Mr. Austin MitchellWashington D.C. 20549Phone (202) 551-3574 From: My Coudz, Inc.File Number 333-203373RE: Request for Acceleration of the Effective Date.My Cloudz, Inc. ("the Company") hereby requests for the acceleration of the Registration Statement filed on Form S-1 on 4/13/2015 with an Amendment(s) filed thereto on 5/29/2015; 6/22/2015 and 12/07/2015. The Company requests the Commission to deem the Registration Statement effective by 4:00 P.M. EST December 24, 2015 or soon thereafter if practical. In lieu of this request the registrant acknowledges their obligations under the Securities Act of 1933 and the Securities Exchange Act of 1934.My Cloudz, Inc. further acknowledges that should the Commission or staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking action with respect to the filing. Moreover, the action of the Commission or the staff acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for adequacy and accuracy of the disclosure in the filing. Finally, the Company acknowledges it may not assert the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States.Sincerely,/s/ Sommay Vongsa Sommay VongsaPresidentMy Cloudz, Inc.
